Order filed June 17, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00127-CV
                                  ____________

                   IN RE ROBERT M. SPRAGUE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2005-48988

                  CONTINUING ABATEMENT ORDER

      On February 11, 2014, relator, Robert M. Sprague, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221. In the petition
relator complained of a number of pretrial evidentiary rulings issued by The
Honorable Judy Warne, Judge of the 257th District Court, Harris County, Texas, in
trial court cause number 2005-48988, styled In the Matter of the Marriage of R.M.
Sprague and D.L. Sprague.

      This court requested a response to the petition from real party in interest to
be filed on or before February 18, 2014. On February 18, 2014, the parties in the
                                         1
underlying case filed a joint motion to suspend this court’s deadline for filing a
response to the petition because the parties are attempting to settle the case. On
February 25, 2014, we granted the parties’ motion to suspend, abated the case for a
period of thirty days from the date of the abatement order, and directed relator and
real party in interest to advise the court of the status of the settlement.

      Upon the advisement of the real party in interest that the parties were still
attempting to settle the under case, we issued two orders on April 4, 2014, and
May 7, 2014, each continuing the abatement of the case for an additional period of
thirty days from the dates of the orders, and directing the relator and real party in
interest to advise the court of the status of the settlement.

      On June 6, 2014, real party in interest advised this court that the parties are
still attempting to settle the case, and requested the abatement be continued. We
GRANT the request.

      Therefore, the abatement of this case is continued for an additional period of
thirty days, at which time relator and real party in interest are directed to advise the
court of the status of the settlement. The original proceeding will be reinstated on
this court’s active docket when the parties file a motion to dismiss the original
proceeding or other dispositive motion. The court also will consider an appropriate
motion to reinstate the original proceeding, or the court may reinstate the original
proceeding on its own motion.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Wise.




                                            2